            Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

JAMES CECCHINATO,                          )
          Plaintiff,                       )
                                           )
        v.                                 )          Civil Case No. 3:19-30076-KAR
                                           )
THE TOWN OF SHEFFIELD, BRENNAN )
POLIDORO, individually and in his official )
Capacity, BRIAN SHAW, individually and )
in his official capacity, ERIC MUNSON, )
individually and in his official capacity, )
                 Defendants.               )

             MEMORANDUM AND ORDER REGARDING PLAINTIFF’S MOTION
                          TO AMEND COMPLAINT
                               (Dkt. No. 38)

ROBERTSON, U.S.M.J.

       This matter is before the court on the motion by plaintiff James Cecchinato (“Plaintiff”)

for leave to amend his complaint (“Plaintiff’s Motion”) (Dkt. No. 38). The defendants, who, if

this motion is granted will include the Town of Sheffield (“the Town”), Brennan Polidoro

(“Polidoro”), and Eric Munson (“Munson”) (collectively, “Defendants”), assent to so much of

the motion as removes all claims against Brian Shaw, the claim for violation of the

Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, § 11I, and the Monell and the failure to

supervise claims against the Town (Dkt. No. 39 at 3). Defendants oppose so much of Plaintiff’s

Motion as seeks to add a negligence clam against the Town and claims under 42 U.S.C. § 1983

against Eric Munson (Dkt. No. 38). The court heard argument from the parties on October 6,

2020, and for the reasons set forth below, grants Plaintiffs’ Motion in part and denies it in part.

       I.       BACKGROUND

       Plaintiff filed this action on June 3, 2019 (Dkt. No. 1). The attorneys now representing

Plaintiff entered an appearance on or around February 12, 2020 (Dkt. Nos. 32-33). On February

                                                  1
         Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 2 of 13




27, 2020, the court entered a revised scheduling order, that, insofar as pertinent here, ordered that

motions for leave to amend the pleadings be filed by July 24, 2020 (Dkt. No. 37).

       In Plaintiff’s proposed First Amended Complaint (“FAC”), he alleges that, on June 6,

2016, he was driving a gray 1997 Honda Accord with Connecticut plate 443EFD through the

Town when Polidoro activated the emergency lights in his cruiser (FAC, Dkt. No. 38-1 at ¶¶ 13-

14). Plaintiff pulled over to the side of road. Polidoro stopped his cruiser behind the Honda

Accord, exited the cruiser, and, shielding himself behind the door of the cruiser, pointed his

service weapon in Plaintiff’s direction (FAC ¶¶ 15-17). Munson arrived on the scene in a second

cruiser, exited the vehicle, and pointed his service weapon at Plaintiff (FAC ¶ 18). Polidoro

ordered Plaintiff out of the vehicle. Plaintiff complied and Polidoro ordered him to lie on the

ground. The officers continued to point their service weapons at Plaintiff. Once Plaintiff was on

the ground, Polidoro approached him and told him to put his face on the pavement. When

Plaintiff hesitated, Polidoro forced Plaintiff’s face onto the pavement (FAC ¶¶ 19-23). Polidoro

cuffed Plaintiff’s hands behind his back, then ordered Plaintiff to stand up (FAC ¶¶ 24-25).

Because of the position he was in, Plaintiff could not get up quickly. Polidoro yanked him to his

feet, pulling him up by his left elbow, and placed Plaintiff in the rear of the cruiser (FAC ¶¶ 26-

29). Polidoro and Munson then searched Plaintiff’s car. Having found nothing indicating

criminal activity, they released Plaintiff (FAC ¶¶ 30-31). Plaintiff’s injuries from the encounter

required arthroscopic surgery for a rotator cuff repair (FAC ¶¶ 32-27).

       Based on these allegations, Plaintiff asserts Fourth Amendment claims under 42 U.S.C. §

1983 against Polidoro and Munson for a warrantless search and seizure and for excessive use of

force (Count I); false imprisonment against Polidoro (Count II); intentional infliction of




                                                 2
         Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 3 of 13




emotional distress against Polidoro (Count III); assault and battery against Polidoro (Count IV);

and negligence against the Town (Count V).

       II.     DISCUSSION

       1. Standard of Review

       A motion to amend a complaint will be treated differently depending on its timing
       and the context in which it is filed. A plaintiff is permitted to amend a complaint
       once as a matter of right prior to the filing of a responsive pleading by the
       defendant. Fed. R. Civ. P. 15(a). Thereafter, the permission of the court or the
       consent of the opposing party is required. The default rule mandates that leave to
       amend is to be “freely given when justice so requires,” id., unless the amendment
       “would be futile, or reward, inter alia, undue or intended delay.” Resolution
       Trust Corp. v. Gold, 30 F.3d 251, 253 (1st Cir. 1994).
       As a case progresses, and the issues are joined, the burden on a plaintiff seeking
       to amend a complaint becomes more exacting. Scheduling orders, for example,
       typically establish a cut-off date for amendments (as was . . . the case here). Once
       a scheduling order is in place, the liberal default rule is replaced by the more
       demanding “good cause” standard of Fed. R. Civ. P. 16(b). O’Connell v. Hyatt
       Hotels of P.R., 357 F.3d 152, 154-155 (1st Cir. 2004). This standard focuses on
       the diligence (or lack thereof) of the moving party more than it does on any
       prejudice to the party opponent. Id.
Steir v. Girl Scouts of the USA, 383 F.3d 7, 11-12 (2004) (footnotes omitted); see also Somascan,

Inc. v. Philips Med. Sys. Nederland, B.V., 714 F.3d 62, 64 (1st Cir. 2013). “Amendment of

pleadings is largely a matter within the discretion of the district court.” Guest-Tek Interactive

Entm’t Inc. v. Pullen, 731 F. Supp. 2d 80, 92 (D. Mass. 2010) (citing Farkas v. Texas

Instruments, Inc., 429 F.2d 849, 851 (1st Cir. 1970)). “If leave to amend is sought before

discovery is complete and neither party has moved for summary judgment, the accuracy of the

‘futility’ label is gauged by reference to the liberal criteria of Federal Rule of Civil Procedure

12(b)(6).” Hatch v. Dep’t for Children, Youth & Their Families, 274 F.3d 12, 19 (1st Cir. 2001)

(citing Glassman v. Computervision Corp., 90 F.3d 617, 623 (1st Cir. 1996)). When evaluating a

motion to dismiss, the court assumes the truth of the well-pleaded facts in the complaint and

draws all reasonable inferences in the plaintiff’s favor. See, e.g., The Hilsinger Co. v. Kleen

                                                  3
         Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 4 of 13




Concepts, LLC, 164 F. Supp. 3d 195, 199 (D. Mass. 2016) (citing Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Bell Atl. Corp. v. Twombley, 550 U.S. 544, 570 (2007); Ruiz v. Bally Total

Fitness Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007)).

       The court initially set a May 29, 2020 deadline for completion of non-expert discovery

(Dkt. No. 22). In late February 2020, following a change in Plaintiff’s counsel, the court

extended the deadline for completion of non-expert discovery to September 30, 2020 (Dkt. No.

37). As of September 17, 2020, the parties had not taken depositions (Dkt. No. 39 at 2). At the

hearing on Plaintiff’s Motion, at the joint request of the parties, the court extended the deadline

for completion of non-expert discovery to December 31, 2020. No deadline has been set for the

filing of dispositive motions (Dkt. No. 41). Plaintiff’s Motion was filed on September 3, 2020

(Dkt. No. 38). Plaintiff’s counsel has explained that he did not meet the July 24, 2020 deadline

for filing Plaintiff’s Motion because he was seeking Defendants’ assent to the motion and

because he did not receive defendants’ interrogatory answers prior to the July 24, 2020 deadline

(Dkt. No. 38 at 3 n.7). “[G]iven the totality of the circumstances[, the status of non-expert

discovery, and the modest delay beyond the deadline set in the court’s scheduling order], the

court reviews [Plaintiff’s Motion] for leave to amend pursuant to the standards governed by Rule

15(a).” Elliott-Lewis v. Abbott Labs., Inc., Civil Action No. 14-cv-13155-IT, 2017 WL 1826627,

at *2 (D. Mass. May 5, 2017).

       The court turns briefly to the question of which documents are properly before it as it

rules on Plaintiff’s Motion. Defendant argues that, in assessing the sufficiency of the FAC, the

court should rely on factual information in the parties’ written discovery responses, including

Plaintiff’s answers to the defendants’ first set of interrogatories, Munson’s answers to Plaintiff’s

first interrogatories, Polidoro’s answers to Plaintiff’s first interrogatories, and a Sheffield Police



                                                   4
         Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 5 of 13




Department Traffic Enforcement policy. These documents are attached as exhibits to the

defendants’ opposition to Plaintiff’s Motion and relied upon by the defendants in support of their

contentions that Plaintiff’s proposed amendments to his initial complaint are futile (Dkt. Nos. 39,

39-1 to 39-4). When applying the Rule 12(b)(6) standards governing a motion to dismiss,

however, “a court ordinarily may only consider facts alleged in the complaint and exhibits

attached thereto, Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993), or else convert the motion into

one for summary judgment. Id.; Fed. R. Civ. P. 12(d).” Freeman v. Town of Hudson, 714 F.3d

29, 35-36 (1st Cir. 2013). The narrow exception to this general rule does not encompass answers

to interrogatories or documents such as the police department policy submitted by the

defendants. See id. at 36 (a court may consider official public records, documents central to a

plaintiff’s claims, and documents sufficiently referred to in the complaint without converting the

motion to dismiss to one for summary judgment). When a motion to amend a complaint “is filed

after the opposing party has timely moved for summary judgment, a plaintiff is required to show

‘substantial and convincing evidence’ to justify a belated attempt to amend a complaint.” Steir,

383 F.3d at 12 (quoting Resolution Tr. Corp. v. Gold, 30 F.3d 251, 253 (1st Cir. 1994)). The

defendants have not moved for summary judgment in the instant case. The defendants’ proposal

would require the court to accept the parties’ written discovery responses at face value before

those responses have been tested, clarified by examination, or placed in context at deposition.

The defendants have not pointed to any authority supporting a defendant’s right to rely on

extrinsic evidence to oppose a motion to amend a complaint being judged under a Rule 12(b)(6)

standard and the court is aware of none. For these reasons, the court will consider whether the

FAC states claims of negligence against the Town and Fourth Amendment violations against

Munson solely by reference to the well-pleaded allegations in the FAC and the presentment letter



                                                 5
         Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 6 of 13




which is attached thereto and, therefore, incorporated into the FAC by reference. See, e.g., The

Hilsinger Co., 164 F. Supp. 3d at 199.

       2. Futility

       “’Futility’ means that the complaint, as amended, would fail to state a claim upon which

relief could be granted.” Glassman, 90 F.3d at 623; see also Rose v. Hartford Underwriters Ins.

Co., 203 F.3d 417, 421 (6th Cir. 2000) (“a proposed amendment is futile only if it could not

withstand a 12(b)(6) motion to dismiss”). Thus, where the question of futility is raised in

opposition to a motion for leave to amend a complaint, the proposed amended complaint must

satisfy the Rule 12(b)(6) standard.

       a. Neligence Claim – Count V

       Plaintiff alleges that Polidoro and Munson owed a duty of reasonable case in the

performance of their duties as police officers and that the Town is liable for their failure to

comply with this duty (Compl. ¶¶ 60-61). The Town contends that so much of the FAC as seeks

to assert the negligence claim in Count V is futile because the “proposed allegations appear to

stray from the notice provided to the Town in the predecessor counsel’s purported presentment

letter,” (Dkt. No. 39 at 10), and because the allegations in the FAC assert intentional rather than

negligent conduct (Dkt. No 39 at 11).

       “Pursuant to the Massachusetts Tort Claims Act (“MTCA”), public employers cannot be

held liable for the intentional torts of their employees.” Cordero v. Pack, 368 F. Supp. 3d 137,

150 (D. Mass. 2019) (citing Mass. Gen. Laws ch. 258, §§ 2, 10(c)). To the extent the FAC might

be read to assert a claim against the Town based on the intentional torts of false imprisonment,

intentional infliction of emotional distress, or assault and battery allegedly committed by

Polidoro or excessive use of force by Polidoro or Munson, such claims are barred by the MTCA.



                                                  6
         Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 7 of 13




See id. It is, however, possible to read the FAC as asserting that, when Polidoro “yanked”

Plaintiff up from the ground by his elbow, allegedly caused Plaintiff serious injuries, Polidoro’s

treatment of Plaintiff was negligent rather than intentional. There may be other actions taken by

responding officers, such as, for example, failing accurately to ascertain the status of the car

Plaintiff was driving, that could be found to be negligent. A police officer in Massachusetts is

entitled to use such force as is necessary and reasonable in the performance of his or her duties.

See Commonwealth v. Asher, 31 N.E.3d 1055, 1062 (Mass. 2015). The allegation that a police

officer acted negligently in his physical interaction with an individual states a cognizable claim

against a municipality that is not barred by the MTCA. See Lachance v. Town of Charlton, 368

F. Supp. 3d 231, 245-46 (D. Mass. 2019), appeal docketed, No. 20-1103 (D. Mass. filed Jan. 29,

2020); Gross v. Bohn, 782 F. Supp. 173, 186 (D. Mass. 1991). “Fed. R. Civ. P. 8(d) … permits

[p]laintiffs to plead alternative and even inconsistent legal theories such as [intentional and

negligent conduct], even if [p]laintiffs can only recover under one of those theories.” Vieira v.

First Am. Title Ins. Co., 668 F. Supp. 2d 282, 295 (D. Mass. 2009) (citing Limone v. United

States, 579 F.3d 79, 93 (1st Cir. 2009); Barrett v. H & R Block, Inc., 652 F. Supp. 2d 104, 112

(D. Mass. 2009); Zamzam Telecard, Inc. v. N.J.’s Best Phonecards, 514 F. Supp. 136, 139 (D.

Mass. 2007)); see also Fine v. The Guardian Life Ins. Co. of Am., 450 F. Supp. 3d 20, 35 (D.

Mass. 2020) (citing cases). Plaintiff cannot recover for excessive use of force or an intentional

tort committed by the individual defendants and from the Town for negligence, but, at least at

this stage of the case, Plaintiff may assert negligence as an alternative basis for recovery from the

Town.

        As to the contention that the allegations in the FAC “appear to stray from the notice

provided to the Town in the predecessor counsel’s purported presentment letter” (Dkt. No. 39 at



                                                  7
         Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 8 of 13




10), the Massachusetts Supreme Judicial Court has rejected the contention that a “presentment

letter must identify each legal claim or suffer dismissal of any omitted claim.” Magliacane v.

City of Gardner, 138 N.E.3d 347, 358 (Mass. 2020). “[A] presentment letter ‘is adequate if it

sets forth sufficient facts from which public officials reasonably can discern the legal basis of the

claim, and determine whether it states a claim for which damages may be recoverable under the

act.”’ Id. at 359 (quoting Murray v. Hudson, 34 N.E.3d 728, 735 (2015)). The presentment

letter set out the facts of Plaintiff’s encounter with members of the Sheffield police force as

Plaintiff remembered those events at the time. In addition to asserting that if Polidoro had been

properly trained and supervised, the encounter could have been resolved without physical injury

to Plaintiff, the presentment letter asserted generally that Polidoro had been “negligent [in his]

handling of the situation.” The letter further advised the Town that Plaintiff would assert

negligence and civil rights claims against the Town and Polidoro (Dkt. No. 38-2 at 3). “[T]he

presentment letter provided the [T]own with adequate notice of the circumstances of …

[P]laintiff’s negligence claim – without limitation to any specific theory of negligence – and …

the [T]own reasonably could investigate those circumstances and determine whether the [T]own

might be liable on the claim under the act.” Murray, 34 N.E.3d at 736.

       b. Fourth Amendment Claims Against Munson – Count I

       Fairly read, the FAC, including the presentment letter, which is attached thereto and

incorporated therein by reference, see Watterson, 987 F.2d at 3, alleges that Polidoro stopped

Plaintiff based on information that the vehicle Plaintiff was driving was stolen (FAC ¶¶ 12, 14-

17; Dkt. No. 38-2 at 2). Polidoro exited the cruiser he was driving, shielded himself behind his

cruiser door, and pointed his service weapon at Plaintiff. Munson subsequently arrived on the

scene, exited the cruiser he was driving, and pointed his service weapon at Plaintiff while



                                                  8
         Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 9 of 13




Polidoro told Plaintiff to get out of his vehicle, then told him to get on the ground (FAC ¶¶ 17-

20). Plaintiff does not allege that Munson continued to point his service weapon at Plaintiff after

Plaintiff was on the ground. Plaintiff alleges that the time he was in custody, including the time

spent on the search of his vehicle, which was conducted jointly by Polidoro and Munson, lasted

approximately ten to fifteen minutes (FAC ¶¶ 30-31).

       Based on these allegations, Plaintiff seeks to add claims of excessive use of force and

warrantless search and seizure in violation of his Fourth Amendment rights against Munson

(FAC ¶¶ 39-43). Defendants oppose the addition of these claims against Munson on grounds of

futility. Having reviewed the case law cited by the parties, the court agrees with Defendants that

the addition of Fourth Amendment claims against Munson would be futile.

       “’A Fourth Amendment seizure occurs when a police officer has in some way restrained

the liberty of a citizen through physical force or show of authority.’” Stamps v. Town of

Framingham, 813 F.3d 27, 35 (1st Cir. 2016) (quoting United States v. Camacho, 661 F.3d 718,

725 (1st Cir. 2011)). There can be no dispute that Plaintiff was seized when Polidoro and

Munson restrained his liberty by pointing their service weapons at him in a show of their

authority. See, e.g., id. at 35 (the display of a weapon by an officer is an example of a

circumstance that might indicate a seizure) (citing United States v. Mendenhall, 446 U.S. 544,

554)). “The Fourth Amendment’s protection against unreasonable seizures prohibits officers

from ‘exceed[ing] the bounds of reasonable force in effecting an arrest or an investigatory stop.’”

Morse v. Commonwealth of Mass. Exec. Office of Pub. Safety Dep’t of State Police, 123 F. Supp.

3d 179, 192-93 (D. Mass. 2015) (quoting Raiche v. Pietroski, 623 F.3d 30, 36 (1st Cir. 2010)).

“To demonstrate a violation based on excessive force, ‘a plaintiff must show that the defendant

officer employed force that was unreasonable under the circumstances[,]’” id. at 193 (quoting



                                                 9
        Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 10 of 13




Jennings v. Jones, 499 F.3d 2, 11 (1st Cir. 2007)), an inquiry which requires balancing “the

individual’s interest against the government’s, weighing three non-exclusive factors: (1) the

severity of the crime at issue, (2) whether the suspect poses an immediate threat to the safety of

the officers or others, and (3) whether the suspect is actively resisting arrest or attempting to

evade arrest by flight.” Raiche, 623 F.3d at 36 (internal quotations and alterations omitted).

       In support of the addition of this claim against Munson, Plaintiff relies on Stamps, a case

in which the First Circuit affirmed the trial court’s ruling that a police officer used unreasonable

force when he entered an apartment with his weapon drawn, pointed the weapon at the head of a

man who was prostrate on the floor with his hands raised near his head, disengaged the safety,

set the weapon at semi-automatic, and placed his finger on the trigger. Stamps, 813 F.3d at 31.

In the Stamps case, the officer accidentally fired his weapon, killing Eurie Stamps, a man whom

the officers expected to be present in the apartment, and whom they knew was not suspected of

being involved in illegal activity. In affirming the district court’s conclusion that the officer had

used excessive force, the First Circuit focused on the reasonableness of the steps taken by the

officer before he accidentally pulled the trigger. Id. at 30-31. Plaintiff also points to Mlodzinski

v. Lewis, 648 F.3d 24 (1st Cir. 2011), in which the First Circuit held that police officers used

excessive force when they pointed firearms at the head of a fifteen-year-old girl, who was lying

handcuffed on the floor, for some seven to ten minutes, id. at 37-38, and Green v. City & County

of San Francisco, 751 F.3d 1039 (9th Cir. 2014). In Green, the Ninth Circuit held that there was

a jury question as to whether police officers used excessive force when police officers arrested a

woman driving her own car on the unfounded suspicion that it had been stolen. Reversing the

trial court’s grant of summary judgment, the court noted the presence of as many as six officers

on the scene, pointing drawn weapons at a woman who was, for part of the time that the weapons



                                                 10
        Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 11 of 13




were pointed at her, handcuffed and kneeling on the ground. Id. at 1048. The court rejected the

argument that “the existence of a stolen vehicle, in and of itself, [was] enough to satisfy the

degree of force used.” Id. For their part, the defendants argue that, in each of the cases cited by

Plaintiff, the target of force was either known to be innocent or was in a position in which police

officers were able to see that the target posed no risk to the officers (Dkt. No. 39 at 7). In the

court’s view, the defendants have the better of the arguments here.

       Granting that these are highly fact specific cases and that Plaintiff’s Motion is being

judged under the permissive Rule 12(b)(6) standard, Plaintiff has not sufficiently alleged that

Munson used excessive force when he responded to a call for backup in a situation involving a

car believed to be stolen, then pointed his service weapon at Plaintiff until Plaintiff was in a

position in which he could pose no threat to the officers. Plaintiff alleges that Munson was one

of two officers who pointed their service weapons at him while he was in a vehicle where he

could not be fully observed, as he got out of the vehicle, and while he lowered himself to the

ground (FAC ¶¶ 18-20). Plaintiff does not allege that Munson pointed a gun at his head with the

safety off, continued to point the gun at Plaintiff after Plaintiff was on the ground, or, given that

Plaintiff alleges that he was in custody for a total of ten to fifteen minutes (FAC ¶ 31), that

Munson pointed the weapon at him for more than the brief time it took to ensure that Plaintiff

posed no threat. Because Plaintiff does not remember Munson pointing a firearm at him (Dkt.

No. 38 at 8), it is unlikely that new facts unfavorable to Munson will emerge in discovery.

       Munson was faced with a report of a stolen vehicle, a felony under Massachusetts law.

See Mass. Gen. Laws ch. 266, § 28(a). The driver’s identity was unknown when Polidoro

stopped the car and the officers first engaged with Plaintiff. “[T]he law clearly allows a police

officer to draw his weapon when stopping a stolen car.” Tinch v. United States, 189 F. Supp. 2d



                                                  11
           Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 12 of 13




313, 319 (D. Md. 2002) (citing Graham v. Connor, 490 U.S. 386, 396 (1989); United States v.

Taylor, 857 F.2d 210, 213 (4th Cir. 1988)); see also Henry v. Storey, 658 F.3d 1235, 1239 (10th

Cir. 2011) (a police officer who had probable cause to believe he was stopping a stolen vehicle

would not violate the driver’s Fourth Amendment rights by pointing his gun at the driver; the

officer “could reasonably conclude that the driver posed an immediate threat to the safety of the

officers and the public – a driver caught with a stolen vehicle has strong incentive to evade

arrest, given the seriousness of the crime”). While they are not directly on point, cases in the

First Circuit judging the reasonableness of officers’ actions in similar situations generally appear

in accord. See Schubert v. City of Springfield, 589 F.3d 496, 503 (1st Cir. 2009) (a police officer

who observed a man carrying a firearm was entitled to take action, including drawing his gun, to

ensure his own safety); Flowers v. Fiore, 359 F.3d 24, 30 (1st Cir. 2004) (it was reasonable for

officers to stop a vehicle with their weapons drawn when they acted on a report of an armed

threat).

           Although the FAC alleges a Fourth Amendment violation based on a warrantless search

and seizure, Plaintiff does not separately contend in his motion that Munson did not have

probable cause to participate in Polidoro’s stop of Plaintiff or that the officers lacked justification

for a brief search of a car the officers had probable cause to believe was stolen (Dkt. No. 38).

The automobile exception to the Fourth Amendment’s warrant requirement authorizes officers to

search a vehicle without a warrant if there is probable cause to believe that the vehicle contained

evidence of a crime when it was stopped. See, e.g., United States v. Cruz-Mercedes, 379 F.

Supp. 3d 24, 37 (D. Mass. 2019). There are likely to be documents in a vehicle, such as a car

registration, showing the identity of the vehicle’s owner(s). Had the car Plaintiff was driving

been stolen, such documents likely would have been relevant to any charges he might have faced



                                                  12
         Case 3:19-cv-30076-KAR Document 42 Filed 01/04/21 Page 13 of 13




following the stop. Alternatively, had the officers had a basis for detaining Plaintiff, they would

have had to impound the car and would have been entitled to conduct an inventory search. See

id. As the defendants contend, there is no basis for a Fourth Amendment claim based on a

warrantless search and seizure against Munson.

        For the foregoing reasons, so much of Plaintiff’s Motion as seeks to add claims against

Munson pursuant to 42 U.S.C. § 1983 is denied on grounds of futility.

        III.    CONCLUSION

        Plaintiff’s Motion (Dkt. No. 38) is GRANTED in part and DENIED in part. Plaintiff

may file an amended complaint conforming with this decision by no later than January 8, 2021,

indicating in the caption the date on which the court authorized the filing of the amended

pleading.

It is so ordered.                                     Katherine A. Robertson
                                                      KATHERINE A. ROBERTSON
                                                      U.S. MAGISTRATE JUDGE




                                                 13
